On Petition for Rehearing.
PER CURIAM.
In the petition for rehearing it is alleged that our opinion in this case was based upon an incorrect statement of controlling facts. It would apparently, if not necessarily, follow that the conclusions deduced from these facts are erroneous. In the opinion, it was stated that on April 1, 1924, an order fixing the date for hearing the exceptions filed by the petitioners was made in open court and that the petitioners and their counsel were present and accepted service of a notice of that order. It now appears, not from the record, but from affidavits submitted by petitioners, that counsel were in fact not present in court, but that they did actually accept service on that day of a copy of the order upon them. While it is doubtless true that counsel were not actually in court when the order was made, they accepted service of a copy of it that day and were fully informed of the date of the hearing.
The other statements in the opinion alleged to be incorrect are based upon statements contained in the record. The petitioners in substance charge that the record does not contain a tru.e statement of the facts as they actually occurred. However this may be, before the petition was filed no intimation whatever had come to us that the record is either incorrect, inaccurate, or incomplete. The petition does not in direct terms make such a charge, but it does allege facts as a ground for rehearing as having occurred which are not contained in the record.
We have carefully considered the petition, the record, and the opinion, but do not think that any grounds justifying a new trial have been shown.
A rehearing is accordingly denied.